Citation Nr: 1512120	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective August 7, 2006.

In a September 2014 decision, the Board denied entitlement to an initial compensable disability rating for right ear hearing loss prior to August 7, 2006, and remanded the current claim on appeal for further development.

In a statement received in February 2012, the Veteran indicated that he wished to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence shows not more than level I hearing impairment for both ears. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained VA treatment records, and has attempted to schedule the Veteran for a current VA examination.  The Veteran was unable to attend a VA examination scheduled in February 2012.  In December 2014 and March 2015, the Veteran's wife noted that he had advanced Alzheimer's disease, and would not be able to report for any examinations.  The Board remand was to afford the Veteran a contemporaneous examination and the agency of original jurisdiction attempted to comply with that instruction to the extent possible.  Thus, all available evidence is of record, and the Board is left to decide this claim based on this evidence.  

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his increased rating claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Initial Disability Ratings

	A.  Governing Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran bears the burden of presenting and supporting his claims for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      B.  Rating Criteria and Analysis

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86 (2014).  There is no evidence of an exceptional pattern of hearing loss in this appeal.

The only available evidence for evaluating the severity of the Veteran's bilateral hearing loss is found in the report of an August 2007 VA audiology evaluation.  The results of audiometric testing were as follows in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
20
15
35
40
LEFT
15
25
35
50

The average pure tone threshold in the Veteran's right ear was 27.5 decibels, and the average pure tone threshold in his left ear was 31.25 decibels.  Speech recognition testing, presumed to be Maryland CNC testing, revealed a score of 100 percent for the right ear and 96 percent for the left ear.  These results equate to the assignment of only level I hearing loss for both ears upon application of Table VI; which corresponds to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85.

Unfortuantely, the evidence does not support a finding that the Veteran is entitled to a compensable disability rating for his service-connected bilateral hearing loss, as the only available evidence during the appeal period shows no more than Level I hearing loss for both ears.  See 38 C.F.R. § 4.85, Table VI. 

The Board has considered the Veteran's statement during the August 2006 audiological evaluation that he had difficulty hearing, especially in groups.  As just noted, however, the schedular rating is based on the mechanical application of the rating criteria to the test results.  See Martinak, supra.  While the Veteran's competent statement has been taken into consideration, his described symptomatology does not alter the Board's rating assignment.

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration and TDIU

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  

A three-part test is applied for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected hearing loss (i.e., difficulty hearing, especially in groups) are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing loss has impeded his employment.  In short, there is no evidence of record to suggest that the Veteran's service-connected hearing disability has rendered him unemployable.  Thus, consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


